

115 HR 4017 IH: United States-Israel Common Defense Authorization Act
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4017IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Gottheimer (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the President to take actions to ensure Israel is prepared for all contingencies if
			 Iran seeks to develop a nuclear weapon after expiration of certain
			 provisions of the Joint Comprehensive Plan of Action, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel Common Defense Authorization Act. 2.FindingsCongress finds the following:
 (1)There are numerous provisions in the Joint Comprehensive Plan of Action that will expire over the next decade, including the following:
 (A)By 2025, limitations on the number of IR–1 cascade configurations, as well as restrictions on Uranium testing with older centrifuge models IR–4, 5, 6, and 8, will be lifted.
 (B)By 2026, the cap on 5,060 IR–1 centrifuges at Iran’s Natanz facility, as well as the prohibition on replacing IR–1 centrifuges with more advanced models, will expire.
 (C)After 15 years, the ban on building heavy water reactors and a reprocessing plant becomes voluntary. (2)Although Iran will remain subject to the restrictions contained in the Additional Protocol to the Treaty on the Non-Proliferation of Nuclear Weapons, there are concerns that Iran’s breakout time could be accelerated as a result of the expiration of several provisions of the Joint Comprehensive Plan of Action.
 3.Sense of CongressIt is the sense of Congress that the United States should— (1)seek to extend the provisions in the Joint Comprehensive Plan of Action described in subparagraphs (A), (B), and (C) of section 2(1), including through engagement in multilateral diplomatic initiatives, without abrogating the Joint Comprehensive Plan of Action;
 (2)ensure that Israel and other allies are prepared for all contingencies should Iran pursue development of a nuclear weapon after expiration of provisions in the Joint Comprehensive Plan of Action described in subparagraphs (A), (B), and (C) of paragraph (1); and
 (3)send a clear signal to Iran that development of a nuclear weapon will never be tolerated. 4.Study and report (a)StudyThe President, acting through the Secretary of Defense, shall seek to conduct a study with the Government of Israel on the military requirements of Israel to defend itself against Iran’s pursuit of a nuclear weapon, including the extent to which the transfer of United States ordnance to Israel, upon expiration of the provisions in the Joint Comprehensive Plan of Action described in subparagraphs (A), (B), and (C) of section 2(1), would advance the national interests of both countries.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report that contains the results of the study required under subsection (a).
 (c)FormThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.
			5.Actions to ensure Israel is prepared for all contingencies if Iran seeks to develop a nuclear
			 weapon after expiration of certain provisions of the Joint Comprehensive
			 Plan of Action
 (a)In generalSubject to the preliminary conditions described in subsection (b), the President is authorized to take the actions described in subsection (c), upon the request of the Government of Israel, to ensure Israel is prepared for all contingencies if Iran seeks to develop a nuclear weapon after expiration of provisions in the Joint Comprehensive Plan of Action described in subparagraphs (A), (B), and (C) of section 2(1).
 (b)Preliminary conditionsThe President may exercise the authority of subsection (a) only if the President first determines and certifies to Congress that—
 (1)it is consistent with the results of the study and report required under section 4 to do so; and (2)it is vital to the national security interests of the United States to do so.
 (c)Actions describedThe actions described in this subsection are the following: (1)To provide for the construction of infrastructure in Israel to accommodate large ordnance systems that are designed to destroy underground nuclear infrastructure, including—
 (A)construction of extended runways for aircraft that carry the Massive Ordnance Penetrator (MOP); (B)basing options for such aircraft; and
 (C)munition storage facilities. (2) (A)Not earlier than January 1, 2026, to store in the territory of Israel the MOP or related munitions described in paragraph (1), to be used by the United States except as provided in subparagraph (B).
 (B)Not earlier than January 1, 2026, to transfer the MOP or related munitions described in paragraph (1) to Israeli custody if the President determines and certifies to Congress that—
 (i)Iran— (I)is in noncompliance with the NPT Safeguards Agreement on or after January 1, 2026;
 (II)has withdrawn from provisional implementation of the Additional Protocol to the Joint Comprehensive Plan of Action;
 (III)has modified its implementation of the NPT Safeguards Agreement (including modified Code 3.1); or (IV)as determined by the President in consultation with the Director General of the International Atomic Energy Agency, has reduced access of inspectors of the Agency in such a manner so as to be prejudicial to the Agency’s ability to provide confidence as to the non-diversion of declared nuclear material and absence of undeclared nuclear activities;
 (ii)it is vital to the national security of the United States to do so; (iii)Israel has no other means to achieve a mutual national security objective of destroying Iran’s underground nuclear infrastructure or facilities; and
 (iv)a dual key control system is in place requiring approval by the President, acting through the Secretary of Defense (which may not be further delegated) for deployment of the MOP or related munitions described in paragraph (1) prior to Israeli deployment of such munitions.
 (3)To provide for training of Israeli personnel with respect to the MOP or related munitions described in paragraph (1).
 (4)To conduct joint research and development with Israel to— (A)enhance United States ordnance; and
 (B)develop Israeli capability for ordnance to destroy underground infrastructure, including Hezbollah rocket storage and manufacturing facilities and underground Iranian nuclear facilities.
 6.Rule of constructionNothing in this Act shall be construed to serve as an authorization for the use of military force against Iran.
 7.DefinitionsIn this Act: (1)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
 (2)NPT Safeguards AgreementThe term NPT Safeguards Agreement means the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, which entered into force on May 15, 1974.
			